IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

JANDORA    "JAN"    LEE             NOT FINAL UNTIL TIME EXPIRES TO
HUFFMAN CARROLL AND                 FILE MOTION FOR REHEARING AND
JOHN   "RONN"    RONALD             DISPOSITION THEREOF IF FILED
CARROLL,

      Appellants,

v.                                  CASE NO. 1D17-1151

FATINA ULLAH AND R.D.U., A
MINOR    CHILD  IN    RE:
GUARDIANSHIP OF R.D.U., A
MINOR CHILD,

      Appellee.


_____________________________/

Opinion filed August 25, 2017.

An appeal from the Circuit Court for Alachua County.
Victor L. Hulslander, Judge.

Veronica R. Owens, Keystone Heights, for Appellants.

Lara A. Mason of The Mason Law Firm, P.A., Ponte Vedra Beach; and Valarie
Linnen, Atlantic Beach, for Appellee.


PER CURIAM.

      AFFIRMED.

ROBERTS, WETHERELL, and ROWE, JJ., CONCUR.